— In an action to recover damages for breach of a lease and for conversion, the plaintiff Georgia Filiotis appeals (by permission), as limited by her brief, from so much of an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated April 2, 1982, as upon modifying an order of the Civil Court of the City of New York, Queens County (Posner, J.), dated July 8,1981, failed to reverse the same and reinstate a default judgment obtained by her against the defendant upon his default in appearing for trial. Order affirmed, insofar as appealed from, without costs or disbursements. No opinion. On the court’s own motion, the appeals (by permission) of the plaintiffs Vasilios Filiotis and St. Basil Day Care Center from said order are dismissed, without costs or disbursements, for failure to perfect the same for the November, 1982 term in accordance with the order of this court dated August 16, 1982. Gibbons, J. P., O’Connor, Brown and Boyers, JJ., concur.